ORDER
Upon consideration of the Joint Petition for Placement on Inactive Status submitted to this Court by Petitioner and Respondent, it is 1st day of June, 1993
ORDERED, by the Court of Appeals of Maryland that the Joint Petition be, and it is hereby, granted and Harvey Norman Zimmerman is immediately placed on inactive status subject to further order of this Court and it is further
ORDERED, that the Clerk of this Court shall strike the name of Harvey Norman Zimmerman from the register of attorneys in this Court until further order of this Court and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State in accordance with Rule BV13.